    Case 4:19-cv-00226 Document 374 Filed on 01/22/21 in TXSD Page 1 of 7




                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

    DWIGHT RUSSELL, et al.,
      Plaintiffs,

    v.                                        Civil Action No. 4:19-cv-226

                                               Honorable Lee H. Rosenthal
                                               United States District Judge
    HARRIS COUNTY, TEXAS, et
    al.,
        Defendants.


    Motion for Leave to File Amicus Curiae Brief by Senator Paul Bettencourt

         Senator Paul Bettencourt respectfully moves for leave to file an amicus

curiae brief in opposition to the Report of Sheriff Ed Gonzalez January 12,

2021 and Request for Emergency Hearing.1

         Senator Paul Bettencourt represents District 7 in the Texas State Senate.

District 7 includes approximately 954,933 Texas residents of Harris County,

Texas.2 These residents live in the cities of Houston, Bunker Hill Village,




1
 Amicus Curiae Brief by Senator Paul Bettencourt, State Representatives Sam Harless,
Dan Huberty, Briscoe Cain, Dennis Paul, Tom Oliverson, James Murphy, Dwayne Bohac,
Valoree Swanson, Russell v. Harris County, No. 4:19-cv-226 (S.D. Tex.), ECF No. 78.
2
  See Analysis by Texas Legislative Council, Research Division, 2014-2018 American
Community            Survey         (ACS)        5-Year            Summary    File
(https://wrm.capitol.texas.gov/fyiwebdocs/PDF/senate/dist7/profile.pdf).
    Case 4:19-cv-00226 Document 374 Filed on 01/22/21 in TXSD Page 2 of 7




Hedwig Village, Hunters Creek Village, Jersey Village, Piney Point Village,

Tomball, and unincorporated areas of Harris County.3

        Senator Bettencourt’s brief may be of assistance to the Court because

it outlines the constituent concerns of the representative of over a third of

Harris County residents.        Accordingly, Senator Bettencourt respectfully

requests that the Court grant his motion for leave to file the accompanying

brief and consider his arguments during its deliberations.

                                           Respectfully submitted,

                                           /s/ Gary M. Polland
                                           Gary M. Polland
                                           Texas Bar Number 16095800
                                           Federal ID Number 4715
                                           Polland & Associates PC
                                           1533 W. Alabama Street
                                           Houston, Texas 77006
                                           Telephone: 713.621.6335
                                           Facsimile: 713.622.6334
                                           pollandlaw@yahoo.com
                                           Attorney for Senator Paul Bettencourt




3
  See Cities and Census Designated Places (CDPs) by District, Texas Legislative Council
(https://wrm.capitol.texas.gov/fyiwebdocs/PDF/senate/dist7/r6.pdf).

                                          2
 Case 4:19-cv-00226 Document 374 Filed on 01/22/21 in TXSD Page 3 of 7




                            Certificate of Service

      I hereby certify that a true and correct copy of the foregoing Motion for

Leave to File Amicus Curiae Brief by Senator Paul Bettencourt has been sent

to all interested parties via the CM/ECF filing system on January 22, 2021.

                                       /s/ Gary M. Polland
                                       Gary M. Polland




                                      3
    Case 4:19-cv-00226 Document 374 Filed on 01/22/21 in TXSD Page 4 of 7




                   UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

    DWIGHT RUSSELL, et al.,
      Plaintiffs,

    v.                                        Civil Action No. 4:19-cv-226

                                              Honorable Lee H. Rosenthal
                                            United States District Court Judge
    HARRIS COUNTY, TEXAS, et
    al.,
        Defendants.


               Amicus Curiae Brief by Senator Paul Bettencourt

         In April 2020, Senator Paul Bettencourt filed a brief in this case

objecting to the wholesale release of persons accused of felony offenses from

the Harris County Jail.1 The Texas Legislature’s 87th regular session began

on January 12, 2021 and will end on May 31, 2021.                  As the elected

representative of many Harris County residents, including law abiding

citizens and crime survivors, I file this renewed objection to the release of

accused persons based on insufficient bonds that do not protect the people of

Harris County.




1
 Amicus Curiae Brief by Senator Paul Bettencourt, State Representatives Sam Harless,
Dan Huberty, Briscoe Cain, Dennis Paul, Tom Oliverson, James Murphy, Dwayne Bohac,
Valoree Swanson, Russell v. Harris County, No. 4:19-cv-226 (S.D. Tex.), ECF No. 78.
    Case 4:19-cv-00226 Document 374 Filed on 01/22/21 in TXSD Page 5 of 7




          Public safety concerns in Harris County are at dire levels. Houston has

seen a sharp rise in homicides in 2020 – 380 murders through December 4, up

from 256 over the same period in 2019.2 Houston Police Chief Art Acevedo

is providing the homicide division of the Houston Police Department with

more investigators and additional overtime funds.3 I n December, Governor

Abbott directed the Texas Department of Public Safety to provide support to

the Houston Police Department in their efforts to address an “alarming rise in

road rage-related shootings in the city of Houston.”4 At least 90 people killed

in Harris County from 2018 to present were killed by Harris County

defendants on various bonds.5 Dog walking is not even safe in Houston.6



2
 Scott Calvert and Zusha Elinson, Police are Solving Fewer Murders During Covid-19
Pandemic,      THE      WALL        STREET       JOURNAL     (Dec.      26,    2020),
https://www.wsj.com/articles/police-are-solving-fewer-murders-during-covid-19-
pandemic-11608994800.
3
    Id.
4
 Press Release, Governor Greg Abbott, Governor Abbott Deploys DPS Resources To
Houston To Combat Violent Crime, Rise In Road Rage Shootings (Dec. 9, 2020),
https://gov.texas.gov/news/post/governor-abbott-deploys-dps-resources-to-houston-to-
combat-violent-crime-rise-in-road-rage-shootings.
5
   Andy Kahan (@akahancrimesto1), TWITTER (Jan. 19, 2021,                  6:34   PM),
https://twitter.com/akahancrimesto1/status/1351689422308323333.
6
 T.J. Parker, Spring Branch-area tenants on edge after armed robbery led to dog being
shot and killed, ABC 13 EYEWITNESS NEWS (Jan. 20, 2021), https://abc13.com/dog-fatally-
shot-armed-robbery-killed-villas-at-bunker-hill-spring-branch-robbed-gunpoint-while-
walking/9847022/#:~:text=HOUSTON%2C%20Texas%20(KTRK)%20%2D%2D,it%20
was%20shot%20to%20death.&text=The%20dog%20was%20shot%20twice%20before%
20the%20suspects%20ran%20off.
                                          2
    Case 4:19-cv-00226 Document 374 Filed on 01/22/21 in TXSD Page 6 of 7




        The current revolving door at the Harris County courthouse is alarming.

There is a backlog of cases in the criminal courts and there are no provisions

to move the cases forward.7 (“The overall backlog of criminal cases in Harris

County district courts sits at 47,224 pending cases as of November, including

4,602 family violence felonies, 800 murders, 3,931 serious assaults, more than

1,500 sex crimes against children and tens of thousands of other cases all

waiting for a resolution.”).

        The Sheriff’s statements are alarming because he is entrusted with

protecting all Harris County citizens by enforcing the law. There are no

statutory limits on the potential jailed persons. And, certainly, there are other

options aside from wholesale release, including the procurement of additional

jail space and cooperation with the Harris County legislators during this

legislative session.

        I continue to stand against the dangerous release of accused felony

offenders from the Harris County Jail without any consideration of law

enforcement officers and crime survivors, as this will assuredly continue a

crime wave in Harris County. This Court should deny the Sheriff’s request to

release accused felony offenders from the Harris County Jail.


7
  Ted Oberg and Sarah Rafique, Victims wait as courts face unprecedented COVID-19
delays, ABC 13 EYEWITNESS NEWS (Dec. 18, 2021), https://abc13.com/harris-county-
crime-backlog-court-houston-victims/8777694/
                                       3
 Case 4:19-cv-00226 Document 374 Filed on 01/22/21 in TXSD Page 7 of 7




                                        Respectfully submitted,

                                        /s/ Gary M. Polland
                                        Gary M. Polland
                                        Texas Bar Number 16095800
                                        Federal ID Number 4715
                                        Polland & Associates PC
                                        1533 W. Alabama Street
                                        Houston, Texas 77006
                                        Telephone: 713.621.6335
                                        Facsimile: 713.622.6334
                                        pollandlaw@yahoo.com
                                        Attorney for Senator Paul Bettencourt


                            Certificate of Service

      I hereby certify that a true and correct copy of the foregoing Amicus

Curiae Brief by Senator Paul Bettencourt has been sent to all interested parties

via the CM/ECF filing system on January 22, 2021.

                                        /s/ Gary M. Polland
                                        Gary M. Polland




                                       4
